DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and claims filed on May 9, 2022.  Claims 1-14 are now pending in the present application. This Action is made FINAL.
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on June 22, 2020 has been considered by the Examiner and made of record in the application file.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-7 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention from claims 1-4 of Application No. 16/199,173 (U.S. Patent # 10,873,528 B2). This is a double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Batz et al. (U.S. Patent Application Publication # 2016/0344565 A1) in view of Saniee et al. (U.S. Patent Application Publication # 2016/0261505 A1).
Regarding claim 1, Batz et al. teach a packet forwarding method executable by an electronic device (read as virtualized Services Gateway (vSG) (Fig.1 @ 130; Fig.5; Paragraph [0022]); For example, “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more respective service functions 144.1.1-144.1.M through 144.N.1-144.N.M.”(Paragraph [0022])), comprising: 
defining one or more service function (SF) groups (read as service chain orchestration manager (Fig.2 @ 146) can “… be configured to facilitate instantiation and maintenance of one or more service functions (e.g., service functions 144.1.1-144.1.M through 144.N.1-144.N.M), grouping of different service functions into service function groups, assignment of different integer group IDs to different service function groups chaining of different service function chain types, …”(Paragraph [0050])); 
collecting SF information (read as information) for further categorization of service functions (SFs) (read as classifiers (Paragraph [0052]); For example, “classifiers (e.g., classifiers 138.1-138.2) may not assign subscribers to service function groups, rather they may request the assignment of a service function group for a particular subscriber from SGC 134 and then may cache the information received from SGC 134 in a memory element, database or other similar storage for respective switches 136.1-136.2.”(Paragraph [0051])); and
5creating at least one service function chain (SFC) (read as “Based on an evaluation of available resources for each service function type and service function chain types for a new service function group, service chain orchestration manager 146 can spin up new service function types and group the existing underutilized DPI service function together with the new service function types in order to create a new service function group (e.g., a new service function group) and associated service function chain types and populate/update the appropriate tables as needed.”(Paragraph [0071])),
retrieving and sending definition of the SF groups associated with the SFC to in the SFF (read as “SGC 134 can maintain the affinity of group ID and subscriber for one or more subscribers in a storage element so all classifier functions can use the same service function group number (ID) for switching packets of each of a given subscriber towards one or more server(s)/forwarder(s) handling one or more service function chain types associated with the assigned service function group for each subscriber.”(Paragraph [0053])), 
However, Batz et al. fail to explicitly teach at least one path recalculation module (PRM),
wherein the PRM stores the definition of SF groups. 
Saniee et al. teach a method wherein at least one path recalculation module (PRM) (read as a system comprising of a centralized load balancer with path recalculation (Paragraph [0054]); For example, “recalculation of the path may be performed periodically or triggered by packet counts, network/VM status changes, or other system metrics.”(Paragraph [0054])),
wherein the PRM stores the definition of SF groups. (read as “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claim 8, Batz et al. teach a packet forwarding device (read as virtualized Services Gateway (vSG) (Fig.1 @ 130; Fig.5; Paragraph [0022]); For example, “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more respective service functions 144.1.1-144.1.M through 144.N.1-144.N.M.”(Fig.11A-F; Paragraph [0022])), comprising: 
Page 13 of 17a memory operable to store a sensitive detector module (Fig.11F @ 1154, 1156); 
a processor (Fig.11F @ 1152) operable to load the sensitive detector module (Fig.11F @ 1156) and perform a packet forwarding method comprising: 
defining one or more service function (SF) groups (read as service chain orchestration manager (Fig.2 @ 146) can “… be configured to facilitate instantiation and maintenance of one or more service functions (e.g., service functions 144.1.1-144.1.M through 144.N.1-144.N.M), grouping of different service functions into service function groups, assignment of different integer group IDs to different service function groups chaining of different service function chain types, …”(Paragraph [0050])); 
5collecting SF information for further categorization of service functions (SFs) (read as classifiers (Paragraph [0052]); For example, “classifiers (e.g., classifiers 138.1-138.2) may not assign subscribers to service function groups, rather they may request the assignment of a service function group for a particular subscriber from SGC 134 and then may cache the information received from SGC 134 in a memory element, database or other similar storage for respective switches 136.1-136.2.”(Paragraph [0051])); and
creating at least one service function chain (SFC) (read as “Based on an evaluation of available resources for each service function type and service function chain types for a new service function group, service chain orchestration manager 146 can spin up new service function types and group the existing underutilized DPI service function together with the new service function types in order to create a new service function group (e.g., a new service function group) and associated service function chain types and populate/update the appropriate tables as needed. ”(Paragraph [0071])), 
retrieving and sending definition of the SF groups associated with the SFC to in the SFF (read as “SGC 134 can maintain the affinity of group ID and subscriber for one or more subscribers in a storage element so all classifier functions can use the same service function group number (ID) for switching packets of each of a given subscriber towards one or more server(s)/forwarder(s) handling one or more service function chain types associated with the assigned service function group for each subscriber.”(Paragraph [0053])), 
However, Batz et al. fail to explicitly teach at least one path recalculation module (PRM),
wherein the PRM stores the definition of SF groups. 
Saniee et al. teach a method wherein at least one path recalculation module (PRM) (read as a system comprising of a centralized load balancer with path recalculation (Paragraph [0054]); For example, “recalculation of the path may be performed periodically or triggered by packet counts, network/VM status changes, or other system metrics.”(Paragraph [0054])),
wherein the PRM stores the definition of SF groups. (read as “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claims 2 and 9, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) further comprising: 
generating definition of one or more SF groups through a computerized automation 10process or a machine learning based categorization process. (read as a simple algorithm (Paragraph [0062]); For example, “the mapping of a service chain type assignment and service function group assignment to an SPI for an IP flow of a subscriber can be accomplished via a simple algorithm. ”(Paragraph [0062]))
Regarding claims 3 and 10, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) further comprising: 
passively receiving and storing definition of one or more SF groups from an administrative user.  (read as “service chain orchestration manager 146 can be configured (e.g., by a network operator and/or service provider) to support/instantiate various service function types and service function chain types for different service processing.”(Paragraph [0068]))
Regarding claims 4 and 11, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) wherein the SF information comprises 15function description of the SFs, events occurs in the SFs, packets processing history, and others. (read as key performance indicators (KPI) (Paragraph [0071]))
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Batz et al. (U.S. Patent Application Publication # 2016/0344565 A1), in view of Saniee et al. (U.S. Patent Application Publication # 2016/0261505 A1), and Kang et al. (U.S. Patent Application Publication # 2016/0119253 A1).
Regarding claims 5 and 12, and as applied to claims 1 and 8 above, Batz et al. teach a packet forwarding method (Fig(s).5 and 8) and packet forwarding device (Fig.1 @ 130) further comprising: 
receiving a first packet classified for a service function path (SFP) at a first service function (SF) in the service function path (Fig.8 @ 802); 
20determining whether a bypass event associated with the first packet and the first service Page 12 of 17function is detected (Fig.8 @ 804a, 804b); 
inserting group information of the first service function into a header of the first packet in a condition that the bypass event is detected (Fig.8 @ 816; Paragraph [0112]); 
transmitting the first packet comprising the group information to a service function 5forwarder (SFF) (Fig.8 @ 822); and 
Saniee et al. teach “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054])
However, Batz et al. and Saniee et al. fail to explicitly teach modifying a service index in the service function chain encapsulation of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the first packet comprises the group information. 
Kang et al. teach a method for modifying a service index in the service function chain encapsulation of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the first packet comprises the group information. (read as updating service index (Fig.7 @ S77; Paragraph [0107]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for updating a service index as taught by Kang et al. and the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claims 6 and 13, and as applied to claims 5 and 12 above, Batz et al., as modified by Saniee et al. and Kang et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) wherein the first service function and the one or more subsequent service functions arranged subsequent to the first service function in the service function path belong to a same service function group.(read as “method for mapping service chain types and service function groups to service function paths. ”(Paragraph [0049]))
Regarding claims 7 and 14, and as applied to claims 5 and 12 above, Batz et al. teach  “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more respective service functions 144.1.1-144.1.M through 144.N.1-144.N.M.”(Fig.11A-F; Paragraph [0022])
Saniee et al. teach “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054])
However, Batz et al. and Saniee et al. fail to explicitly teach wherein the modifying the header of the 15first packet comprises: 
modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected. 20
Kang et al. teach wherein the modifying the header of the 15first packet comprises: 
modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected. (read as remove SFC header (Fig.6 @ S661))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for removing a service function header as taught by Kang et al. and the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Response to Arguments
4.	Applicant's arguments filed on May 9, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Page 6 states “attached herewith is a Terminal Disclaimer which should obviate all of the foregoing double-patenting rejections.”
The examiner respectfully disagrees since claims 5-7 and 12 are currently rejected under a statutory type double patenting rejection. The examiner would like to remind the applicant’s representative that a statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. Claims 5-7 and 12 remain rejected under 35 U.S.C. 101 as claiming the same invention from claims 1-4 of Application No. 16/199,173 (U.S. Patent # 10,873,528 B2).
The Applicant argues, see Page 7 states “Batz and Saniee fail to teach 'collecting SF information for further categorization of service functions (SFs); and creating at least one service function chain (SFC), retrieving and sending definition of the SF groups associated with the SFC to at least one path recalculation module (PRM) in the SFF, wherein the PRM stores the definition of SF groups.' as recited in Claims 1 and 8 (emphasis added).”
The examiner respectfully disagrees since Batz et al. teach  “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more respective service functions 144.1.1-144.1.M through 144.N.1-144.N.M.”(Fig.11A-F; Paragraph [0022]) For example, Batz et al. teach “SGC 134 can maintain the affinity of group ID and subscriber for one or more subscribers in a storage element so all classifier functions can use the same service function group number (ID) for switching packets of each of a given subscriber towards one or more server(s)/forwarder(s) handling one or more service function chain types associated with the assigned service function group for each subscriber.”(Paragraph [0053]) Also, Batz et al. teach “classifiers (e.g., classifiers 138.1-138.2) may not assign subscribers to service function groups, rather they may request the assignment of a service function group for a particular subscriber from SGC 134 and then may cache the information received from SGC 134 in a memory element, database or other similar storage for respective switches 136.1-136.2.”(Paragraph [0051]) Also, Batz et al. teach “Based on an evaluation of available resources for each service function type and service function chain types for a new service function group, service chain orchestration manager 146 can spin up new service function types and group the existing underutilized DPI service function together with the new service function types in order to create a new service function group (e.g., a new service function group) and associated service function chain types and populate/update the appropriate tables as needed.”(Fig.5; Paragraph [0071]) For instance, Batz et al. teach “service chain orchestration manager 146 can be associated with an application or other similar function executing in a suitable server or other network element in vSG 130 to facilitate instantiation and maintenance of one or more service functions (e.g., service functions 144.1.1-144.1.M through 144.N.1-144.N.M), chaining of different service function chain types, assignment of different integer service function chain type identifiers (IDs) for different service function chain types, grouping of different service functions into service function groups, assignment of different integer group IDs to different service function groups and/or setting up of related service function paths for each service function group and service function chain type. ”(Paragraph [0043]) The examiner equates Batz et al. service gateway controller (SGC) having the capability of storing a group ID and subscribers information with applicant’s collecting SF information concept. Also, the examiner equates Batz et al. the service chain orchestration manager to execute a function of chaining one or more service chain type(s) with applicant’s creating at least one SFC concept. Also, the examiner equates Batz et al. group ID with applicant’s the definition of the SF groups associated with the SFC concept.  
Saniee et al. teach “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
AO et al. (U.S. Patent Application Publication # 2019/0230005 A1) teach “the storage medium may be further arranged to store instructions for executing the following operations that: after receiving the SFC detection message, a service function (SF) adds service function information (SF Info) of the SF into the SFC detection message and forwards the SFC detection message; and the SF responds to the SFC detection message with the SFC detection reply message carrying the SF Info carried in the SFC detection message.”(Paragraph [0132])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 3, 2022